Name: 94/166/EC: Council Decision of 10 March 1994 accepting Resolution No 47 on the introduction of an additional TIR carnet with higher guarantee adopted on 2 July 1993 by the Working Party of the Economic Commission for Europe (UN/ECE) on customs questions affecting transport
 Type: Decision
 Subject Matter: tariff policy;  transport policy;  United Nations;  land transport;  international affairs;  civil law
 Date Published: 1994-03-18

 18.3.1994 EN Official Journal of the European Communities L 76/25 COUNCIL DECISION of 10 March 1994 accepting Resolution No 47 on the introduction of an additional TIR carnet with higher guarantee adopted on 2 July 1993 by the Working Party of the Economic Commission for Europe (UN/ECE) on customs questions affecting transport (94/166/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Resolution No 47 provides for measures to ensure the proper application of the TIR Convention, 1975 and to provide a higher guarantee for the transport of certain types of goods involving a higher risk of fraudulent evasion of customs and other duties; Whereas having regard to its content this Resolution is of prime importance to the Community and should be accepted by it with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 Resolution No 47 on the introduction of an additional TIR carnet with higher guarantee adopted on 2 July 1993 by the Working Party of the Economic Commission for Europe (UN/ECE) on customs questions affecting transport is hereby accepted on behalf of the Community with immediate effect, The text of the Resolution is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify the Executive Secretary of the Economic Commission for Europe of the Community's acceptance, with immediate effect, of the Resolution referred to in Article 1. Done at Brussels, 10 March 1994. For the Council The President Y. PAPANTONIOU INTRODUCTION OF AN ADDITIONAL TIR CARNET WITH HIGHER GUARANTEE Resolution No 47 adopted on 2 July 1993 by the UN/ECE Working Party on Customs Questions affecting Transport THE WORKING PARTY ON CUSTOMS QUESTIONS AFFECTING TRANSPORT, STRESSING the importance of the smooth functioning of the Customs Convention on the International Transport of Goods under Cover of TIR carnets (TIR Convention, 1975) to facilitate the international carriage of goods by road vehicles, CONCERNED, about the recent increases in cases of fraud which may endanger the facilitation measures provided for in the TIR Convention, 1975, AWARE of the difficulties faced by the international guaranteeing chain in providing adequate guarantees for high-risk goods from a customs point of view, CONSIDERING that the introduction as soon as possible of a high-guarantee TIR Carnet covering tobacco and alcohol could provide a step towards a solution to these problems, BEARING IN MIND the provisions of Annex 1 and Annex 6, explanatory note 0.8.3, of the TIR Convention, 1975, DECIDES unanimously on the following interim measures taking effect before the relevant amendment to the TIR Convention, 1975 will come into force, possibly during the course of 1994: In the case of transport of alcohol and tobacco, details of which are given below, customs authorities are recommended to increase the maximum amount which may be claimed from the guaranteeing associations to a sum equal to US $ 200 000: 1. undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher (HS code: 220710); 2. undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages (HS code: 2208); 3. cigars, cheroots and cigarillos, containing tobacco (HS code: 240210); 4. cigarettes containing tobacco (HS code: 240220); 5. smoking tobacco, whether or not containing tobacco substitutes in any proportion (HS code: 240310). For the transport of alcohol and tobacco given above, customs authorities shall request TIR carnets on which are printed in bold characters the words TOBACCO/ALCOHOL and TABAC/ALCOOL on the cover and all vouchers. In addition, these carnets must contain an additional sheet providing details on the categories of tobacco and alcohol guaranteed as indicated above. Existing TABAC TIR carnets signed by Mr A. Westerink are no longer valid, REQUESTS the International Road Transport Union (IRU), national guaranteeing associations and customs authorities to take all necessary steps in order to provide for the introduction of the TOBACCO/ALCOHOL TIR carnet, as of 1 September 1993, REQUESTS the Contracting Parties to the TIR Convention, 1975 to notify the Executive Secretary of the United Nations Economic Commission for Europe (UN/ECE) by 1 September 1993, whether they accept the TOBACCO/ALCOHOL TIR carnet, REQUESTS the Executive Secretary of the United Nations Economic Commission for Europe (UN/ECE) to inform all Contracting Parties to the TIR Convention, 1975 about the acceptance of the TOBACCO/ALCOHOL TIR carnet.